COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00048-CV


IN THE INTEREST OF T.M., A
CHILD


                                       ----------

          FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 324-560679-14

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant J.D.R. attempts to appeal from the trial court’s “Default Order

Establishing the Parent-Child Relationship.” The trial court signed the order on

January 12, 2015, but J.D.R. did not file his notice of appeal until February 13,

2015, several days late.2 See Tex. R. App. P. 26.1 (requiring notice of appeal to

      1
       See Tex. R. App. P. 47.4.
      2
       J.D.R. filed a motion for new trial, but it too was late; therefore, it did not
extend the time to file the notice of appeal. See Florence v. Shelly, No. 01-13-
00730-CV, 2014 WL 1678913, at *1 (Tex. App.—Houston [1st Dist.] Apr. 24,
2014, no pet.) (mem. op.).
be filed within thirty days after the judgment is signed). Because J.D.R.’s late

notice of appeal was filed within fifteen days after its due date, we notified him

that unless he or any party desiring to continue the appeal filed with the court a

response showing a reasonable explanation for the late filing of the notice of

appeal, the appeal may be dismissed for want of jurisdiction. See Tex. R. App.

P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). We have not

received a response. Therefore, we dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 43.2(f).

                                                  PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: May 14, 2015




                                        2